IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND
                           (Southern Division)


 JOHN AND KIMBERLY BEAHN, individually and as
 parents and next friends of P.B., M.B., AND B.B.,
 MINORS, and on behalf of all others similarly
 situated, et al.
                                                                    Case No.: _______________
                               PLAINTIFFS,
 v.

 TRAVIS A. GAYLES, et al.

                          DEFENDANTS.



                    PLAINTIFFS’ MOTION FOR TEMPORARY,
               PRELIMINARY, AND PERMANENT INJUNCTIVE RELIEF

       Plaintiffs, through the undersigned counsel and pursuant to Federal Rule of Civil

Procedure 65, respectfully request that the Court issue temporary, preliminary, and permanent

injunctive relief enjoining Defendants from enforcing the order issued by Defendant Travis A.

Gayles on Friday, July 31, 2020 which prohibits the physical opening of religious schools or

private schools for in-person instruction. A memorandum of points and authorities in support of

this motion follows and is incorporated herein.
                                          Respectfully submitted,

                                          JOSEPH, GREENWALD, AND LAAKE, P.A.

                                          _/s/ Timothy F. Maloney_____________________
                                          Timothy F. Maloney
                                          Alyse L. Prawde
                                          6404 Ivy Lane, Suite 400
                                          Greenbelt, MD 20770
                                          Phone: (301) 220-2200
                                          Fax: (240) 553-1761
                                          tmaloney@jgllaw.com
                                          aprawde@jgllaw.com


                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 3rd day of August, 2020, a copy of the foregoing and

the supporting memorandum were sent via Federal Express to the following:

Travis A. Gayles
Montgomery County Department of
Health and Human Services
1301 Piccard Drive
Rockville, Maryland 20850

Marc Elrich
County Executive of Montgomery County
101 Monroe Street, 2nd Floor
Rockville, Maryland 20850


                                                         _/s/_________________________
                                                         Timothy F. Maloney
